            Case 5:20-cv-01891-JFL Document 6 Filed 04/20/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


GILBERT M. MARTINEZ,                           :
                Plaintiff                      :
                                               :
               v.                              :    No. 5:20-cv-1891
                                               :
UNITED STATES OF AMERICA et al.,               :
                Defendants                     :
                                           _

                                           ORDER

       AND NOW, this 20th day of April, 2020, upon consideration of Plaintiff Gilbert M.

Martinez’s Motion to Proceed In Forma Pauperis, ECF No. 1; pro se Complaint, ECF No. 2;

“Motion for Preliminary Injunction Relief,” ECF No. 3; and for the reasons set forth in the

Opinion issued this date, IT IS ORDERED THAT:

       1.      The Motion to Proceed In Forma Pauperis, ECF NO. 1, is GRANTED pursuant

to 28 U.S.C. § 1915.

       2.      The Complaint, ECF No. 2, is DEEMED filed.

       3.      The Complaint is DISMISSED WITH PREJUDICE as legally frivolous,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) for the reasons in the Court’s Opinion.

       4.      The Motion for Preliminary Injunction Relief, ECF No. 3, is DENIED.

       5.      The Clerk of Court shall CLOSE this case.



                                                    BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr.______
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge
